          Case 3:21-mc-80187-TSH Document 26 Filed 09/03/21 Page 1 of 3



 1 Douglas J. Dixon, State Bar No. 275389              John Calandra (pro hac vice)
   ddixon@hueston.com                                  jcalandra@mwe.com
 2 Joseph A. Reiter, State Bar No. 294976              Nicole Castle (pro hac vice)
   jreiter@hueston.com                                 ncastle@mwe.com
 3 William Larsen, State Bar No. 314091                Michael R. Huttenlocher (pro hac vice)
   wlarsen@hueston.com                                 mhuttenlocher@mwe.com
 4 HUESTON HENNIGAN LLP                                MCDERMOTT WILL & EMERY LLP
   620 Newport Center Drive, Suite 1300                One Vanderbilt Avenue
 5 Newport Beach, CA 92660                             New York, New York 10017
   Telephone: (949) 229-8640                           Telephone: (212) 547-5400
 6 Facsimile:    (888) 775-0898                        Facsimile:     (212) 547-5444

 7 Attorneys for Defendant Basecamp, LLC               Attorneys for Movant Apple Inc.

 8
                                    UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10

11
     Apple Inc.,                                        Case No. 3:21-mc-80187-YGR (TSH)
12
                      Movant,                           STIPULATION AND [PROPOSED] ORDER
13                                                      REGARDING WITHDRAWAL OF APPLE
               vs.                                      INC.’S MOTION TO COMPEL
14
     Basecamp, LLC,
15
                      Defendant.
16

17
               Pursuant to Civil Local Rule 7-12, Movant Apple Inc. and Defendant Basecamp, LLC, by
18
     and through their respective counsel, hereby agree as follows:
19
               WHEREAS, in light of the Settlement Agreement and related motion for preliminary
20
     approval filed in Cameron v. Apple Inc., No. 4:19-mc-03074-YGR (TSH), Apple has elected to
21
     withdraw its motion to compel in this action against Basecamp;
22
               WHEREAS, Apple reserves all rights to pursue additional documents in the future without
23
     reservation;
24
               WHEREAS, Basecamp similarly reserves all rights to object to such pursuit, including but
25
     not limited to on grounds of relevance, privilege, and timeliness;
26

27

28

       STIPULATION AND [PROPOSED] ORDER REGARDING WITHDRAWAL OF APPLE INC.’S MOTION TO
                                           COMPEL
     6037634
          Case 3:21-mc-80187-TSH Document 26 Filed 09/03/21 Page 2 of 3



 1             NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED that Apple

 2 withdraws the motion to compel pending in this action. The clerk shall enter an order of dismissal

 3 in due course.

 4

 5       SO STIPULATED:

 6
               DATED: September 3, 2021.
 7                                                 HUESTON HENNIGAN LLP

 8
                                                   /s/ Douglas J. Dixon
 9                                                 Douglas J. Dixon, State Bar No. 275389
                                                   Joseph A. Reiter, State Bar No. 294976
10                                                 William Larsen, State Bar No. 314091

11                                                 Attorneys for Defendant Basecamp, LLC

12

13

14             DATED: September 3, 2021.
                                                   MCDERMOTT WILL AND EMERY LLP
15

16                                                 /s/ Nicole L. Castle
                                                   Nicole Castle (pro hac vice)
17                                                 John Calandra (pro hac vice)
                                                   Michael R. Huttenlocher (pro hac vice)
18
                                                   Attorneys for Movant Apple Inc.
19

20       PURSUANT TO STIPULATION, IT IS SO ORDERED:

21
               DATED: ____________, 2021.
22

23

24

25

26

27

28

                                                   -2-
       STIPULATION AND [PROPOSED] ORDER REGARDING WITHDRAWAL OF APPLE INC.’S MOTION TO
                                           COMPEL
     6037634
          Case 3:21-mc-80187-TSH Document 26 Filed 09/03/21 Page 3 of 3



 1                           DECLARATION REGARDING CONCURRENCE

 2             I, Douglas J. Dixon, am the ECF user whose identification and password are being used to

 3 file this STIPULATION AND [PROPOSED] ORDER REGARDING WITHDRAWAL OF

 4 APPLE INC.’S MOTION TO COMPEL. In compliance with Civil Local Rule 5-1(i)(3), I

 5 hereby attest that all of the signatories listed above have concurred in this filing.

 6
                DATED: September 3, 2021.
 7                                                    /s/ Douglas J. Dixon

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -3-
       STIPULATION AND [PROPOSED] ORDER REGARDING WITHDRAWAL OF APPLE INC.’S MOTION TO
                                           COMPEL
     6037634
